Harvey, J.
(dissenting in part): In my judgment it was error to refuse a new trial in this case on the showing made. I agree with *514the rule previously announced in decisions of this court (State v. Stack, 116 Kan. 187, 226 Pac. 238; State v. Turner, 121 Kan. 364, 247 Pac. 427; State v. Buton, 124 Kan. 509, 260 Pac. 634) that the court rather than the jury considers and weighs evidence offered in support of a motion for a new trial, and considers whether it probably would have changed the result. But when the evidence is unquestionably newly discovered, and there was no lack of diligence in securing it, and it is not cumulative, and the evidence would have been competent and material on the trial of the case, as obviously the evidence here in question would be, and is of a character which if given credence would have changed the result, I know of no reason why a court should refuse to grant a new trial because of it, unless it can be said that the evidence itself, or the witness testifying to it, is unworthy of belief. Unless it was clearly so the jury should have been given a chance to weigh it.. While it is true the trial court saw the witness who testified in support of the motion for a new trial, and heard his testimony, and is therefore in better position to judge its credibility than this court is by examining the record, I find it very difficult from reading the record to say that the trial court was justified in regarding it as absolutely incredible. One of the defenses in this case was an alibi. Witnesses who testified to the whereabouts of defendant on the day of the crime charged at a place other than the scene of the crime apparently were testifying in good faith. No effort was made to impeach them, or to discredit their testimony, other than it was contradicted by witnesses for the state who testified that he was at the scene of the crime and perpetrated it. The testimony offered in support of the motion for a new trial might have led to a different result, and certainly, if it had been regarded by the jury as credible, would have resulted in a verdict of not guilty. I would feel much better satisfied with the result had a new trial been granted and this weighed with the other evidence in the case.
Smith, J., not sitting.